              Case 1:16-cv-11666-LTS Document 101 Filed 02/26/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

EDWARD T. JONES,                                       )
                                                       )
                                                       )
                                Plaintiff,             )
         vs.                                           )
                                                       ) Civil Action No. 1:16-cv-11666-LTS
LISA MITCHELL, MICHAEL DEVINE                          )
AND JOHN F. CAMELO,                                    )
                                                       )
                                Defendants.            )
                                                       )

                            MOTION TO WITHDRAW AS COUNSEL

         Pursuant to Local Rule 83.5.2(c)(2) of this Court and Rule 1.16(b) of the Massachusetts

Rules of Professional Conduct, Danielle Andrews Long and Andrew W. Monthey of the law firm

Robinson & Cole, LLP seek to withdraw as counsel of record to Plaintiff Edward T. Jones. In

support of this motion, Counsel state the following:

         1.       On March 22, 2018, the Court entered an order appointing Attorney Danielle

Andrews Long as counsel for Plaintiff under the provisions of the United States District Court

Plan for the Appointment of Counsel for Indigent Parties in Certain Civil Cases. Shortly

thereafter, Attorney Andrew W. Monthey entered his appearance on behalf of Plaintiff.

         2.       There has been an irretrievable breakdown of the attorney-client relationship

between Plaintiff and Counsel.

         3.       Robinson & Cole LLP has explained to the Plaintiff both orally and in writing the

necessity of withdrawing. He may file an opposition.

         4.       Withdrawal will not adversely affect the reasonable expectations of the opposing

parties to have the case efficiently adjudicated, particularly where there are ongoing discovery

matters and given the Court’s extension of the dispositive motion deadline to June 3, 2019.


18843058-v1
          Case 1:16-cv-11666-LTS Document 101 Filed 02/26/19 Page 2 of 4




Defendants have also stated that they will not oppose this Motion, but will be filing a separate

response.

        5.      There are no motions pending before this Court other than the motions submitted

herewith.

        6.      The Court has not set a trial date or evidentiary hearing, and has not required any

reports, written or oral.

        WHEREFORE, the aforementioned attorneys and Robinson & Cole, LLP seek leave to

withdraw as counsel of record in this matter.

                                                     /s/ Danielle Andrews Long
                                                     Danielle Andrews Long (BBO# 646981)

                                                     /s/ Andrew W. Monthey
                                                     Andrew W. Monthey (BBO# 698495)
                                                     Tel: (617) 557-5900
                                                     amonthey@rc.com
                                                     dlong@rc.com
                                                     Robinson & Cole LLP
                                                     One Boston Place, 25th Floor
                                                     Boston, MA 02108-4404
Dated: February 26, 2019
         Case 1:16-cv-11666-LTS Document 101 Filed 02/26/19 Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I, Andrew W. Monthey, hereby certify that on this 26th day of February, 2019, this

document filed through the ECF system will be sent both electronically and by U.S. mail to the

participants identified below:

       Edward T. Jones
       Old Colony Correctional Center
       1 Administration Road
       Bridgewater, Massachusetts 02324

       Daryl F. Glazer
       Department of Correction
       Legal Division
       70 Franklin Street
       Suite 600
       Boston, Massachusetts 02110

                                     /s/ Andrew W. Monthey
                                     Andrew W. Monthey
         Case 1:16-cv-11666-LTS Document 101 Filed 02/26/19 Page 4 of 4




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       I, Andrew W. Monthey, counsel for Plaintiff Edward T. Jones in the above-captioned

matter, hereby certify that I have complied with the requirements of Local Rule 7.1 in that I

notified Defendants’ counsel that I was filing this motion.



                                                     /s/ Andrew W. Monthey
                                                     Andrew W. Monthey
Dated: February 26, 2019
